         Case 1:17-cv-06663-RA-SLC Document 117 Filed 11/17/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
MEGHAN GEORGE, on behalf of herself and all
others similarly situated,

                                Plaintiff,
                                                       CIVIL ACTION NO.: 17 Civ. 6663 (RA) (SLC)
         against
                                                                        ORDER
SHAMROCK SALOON II LLC, dba CALICO JACK’S
CANTINA, et al.,

                                Defendants.

SARAH L. CAVE, United States Magistrate Judge.


         The parties were ordered to file the motion for preliminary approval of class settlement

(the “Motion”) by Thursday, November 12, 2020. (ECF No. 116). They failed to do so. The Court

notes that this is the second recent occasion on which the parties have failed to comply with

Court orders. (See ECF No. 110). The parties are ORDERED to file the Motion by Tuesday,

November 24, 2020.


Dated:             New York, New York
                   November 17, 2020

                                                    SO ORDERED



                                                    _________________________
                                                    SARAH L. CAVE
                                                    United States Magistrate Judge
